Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered February 3, 1978, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. Notwithstanding the fact that the arresting officer’s testimony before the Grand Jury and at trial differed as to the chronology of observing a weapon in the immediate vicinity of the defendant and the search of his person, the trial testimony may not be said, as a matter of law, to have been "tailored” to preclude constitutional objections to the search, as the defendant contends. Furthermore, the credible evidence adduced indicates there existed a sufficient factual basis to conclude that the officer entertained a reasonable belief that defendant was involved in the commission of a crime, or was about to commit a crime, and thus he was justified in searching the defendant regardless of whether another weapon was located before the search. Hopkins, J. P., Lazer, Cohalan and Martuscello, JJ., concur.